EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Levy on 7/12/2022.
The application has been amended by replacing claim 1 with the following (both clean and marked up versions are provided below):
	1. (Currently amended) A method of operating a heat exchanger system in which a compressor, which is drivable by a motor, is fluidly interposed between an evaporator and a condenser, the method comprising following receipt of a shutdown command: 
	determining that a first is not in effect;
	determining whether a second precondition is in effect;
	in response to determining that the first and second preconditions are both not in effect:
	closing inlet guide vanes (IGVs) of the compressor at a maximum rate so that the IGVs occupy a first position
	
	in response to determining that the first precondition is not in effect and the second precondition is in effect:
	holding the IGVs in a second position
	ramping a speed of the compressor down until a third precondition takes effect; 	removing power from the motor; and 
	closing the IGVs once power is removed from the motor.


Clean copy:
	1. A method of operating a heat exchanger system in which a compressor, which is drivable by a motor, is fluidly interposed between an evaporator and a condenser, the method comprising following receipt of a shutdown command: 
	determining that a first precondition is not in effect;
	determining whether a second precondition is in effect;
	in response to determining that the first and second preconditions are both not in effect:
	closing inlet guide vanes (IGVs) of the compressor at a maximum rate so that the IGVs occupy a first position; and
	in response to determining that the first precondition is not in effect and the second precondition is in effect:
	holding the IGVs in a second position; 
	ramping a speed of the compressor down until a third precondition takes effect; 	removing power from the motor; and 
	closing the IGVs once power is removed from the motor.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the combination of features including the IGV holding and closing operations as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763